            Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Steer Machine Tool & Die Corporation

                                      Plaintiff

vs.                                                         CIVIL ACTION NO. _________________

SS Niles Bottle Stoppers, LLC and
Ruth Niles

                                  Defendants


               COMPLAINT FOR PATENT VIOLATION (INFRINGEMENT)

       Plaintiff, Steer Machine Tool & Die Corporation, by its attorney, as and for its Complaint

against SS Niles Bottle Stoppers, LLC and Ruth Niles, the Defendants, alleges the following:

                                                  Parties

       1.      Plaintiff Steer Machine Tool & Die Corporation (hereinafter “Plaintiff” or “Steer”)

is a Pennsylvania corporation, with a principal place of business located at 3113 Lake Ariel

Highway, Honesdale, Pennsylvania, a registered office at HCR 6 Box 6025, Hawley, Pennsylvania,

and a postal address of 3113 Lake Ariel Highway, Honesdale, Pennsylvania 18431.

       2.      Defendant SS Niles Bottle Stoppers, LLC (hereinafter “Defendant” or “SS Niles”)

is a Pennsylvania limited liability company, with a registered office and principal place of business

located at 49 Leeds Road, Newville, Pennsylvania.

       3.      Defendant Ruth Niles (hereinafter “Defendant” or “Ruth”) is an adult individual

under no legal disability with a last known residence address of 49 Leeds Road, Newville,

Pennsylvania. Further, Ruth Niles is, to the information and belief of the Plaintiff, the sole owner

                                                    1
             Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 2 of 12




of the membership of the Pennsylvania limited liability company Co-Defendant herein, SS Niles.

                                       Jurisdiction and Venue

        4.      The venue for patent infringement matters is 28 U.S.C. § 1400, more particularly 28

U.S.C. § 1400(b), which provides that any civil action for patent infringement may be brought in a

judicial district where the Defendant resides or where the Defendant has committed acts of

infringement and has a regular and established place of business.

        5.      The Court has personal jurisdiction over Defendant SS Niles based on SS Niles’s

operation of its business and contacts within this jurisdiction.

        6.      This Court has personal jurisdiction over Defendant Ruth based on Ruth’s contacts

within this jurisdiction.

        7.      As recited above, venue is proper in this district pursuant to 28 U.S. C. § 1400(b) for

the Defendants reside in this judicial district, and the Defendant SS Niles has committed acts of

infringement and has regular established place of business.

                             Facts Common to All Claims for Relief

        8.      Steer is engaged in the business of inventing, patenting, marketing and selling, among

others, tool and die, bottle stoppers and mandrels, and other bottle stopper turning accessories, both

to individuals and business entities which have use for the same.

        9.      The sole membership of Steer and the sole directors and officers are two siblings,

Steven Seeuwen and Eric Seeuwen. The residency of Steven Seeuwen is in Pike County and the

residency of Eric Seeuwen is in Wayne County, Pennsylvania where the principal place of business

of Plaintiff is conducted therefrom.

        10.     Steven Seeuwen and Eric Seeuwen along with Ruth Niles jointly made certain new


                                                  2
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 3 of 12




and useful design inventions. The design inventions made by Defendant Ruth Niles and Steven

Seeuwen and Eric Seeuwen were the subject of design patents issued by the United States Patent &

Trademark Office. The said patents issued by the United States Patent & Trademark Office were

given design patent numbers D575,639 and D758,853 (herein collectively referred to as the “Bottle

Stopper Patents”).

       11.     A copy of the Bottle Stopper Patents are attached as Exhibit A and Exhibit B

respectively

               Defendant Ruth Niles and, through Defendant Ruth Niles (sole owner of SS Niles),

SS Niles, have had knowledge of the Bottle Stopper Patents and the designs covered therein from

the date of issuance of the Bottle Stopper Patents through the present.

       12.     Unhappy differences occurred between the Plaintiff and its principals, Steven

Seeuwen and Eric Seeuwen, on the one hand, and the Co-Defendants, on the other hand, which

resulted in a case in the United States Middle District of Pennsylvania assigned Case No. 3:16-cv-

320.

       13.     Case No. 3:16-cv-320 was initiated by Defendant SS Niles at the direction of

Defendant Ruth Niles and was filed against the Plaintiff herein Steer.

       14.     Said Case No. 3:16-cv-320 was settled.         A copy of the CONFIDENTIAL

SETTLEMENT AGREEMENT AND MUTUAL RELEASE (hereinafter “Settlement Agreement”)

is attached hereto and made a part hereof as Exhibit C.

       15.     Among other matters appurtenant to this Complaint in said Settlement Agreement the

Defendants agreed to assign, and did assign their undivided one-third (1/3) interest in the Bottle

Stopper Patents equally to Steven Seeuwen and Eric Seeuwen in return for a license to Co-Defendant


                                                 3
            Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 4 of 12




SS Niles.

          16.   The terms of the license to Defendant SS Niles are set out in the Settlement

Agreement (Exhibit C). A copy of the Assignment as recited above is attached as Exhibit D.

          17.   Steven Seeuwen and Eric Seeuwen assigned their entire right, title and interest in the

Bottle Stopper Patents to the Plaintiff Steer. Said assignment is attached hereto and made a part

hereof as Exhibit E. The assignment by the said Steven Seeuwen and Eric Seeuwen to the Plaintiff

Steer includes, among other matters, the right to obtain all remedies for past acts of infringement by

others.

          18.   The license granted to Defendant SS Niles, a legal entity of the Commonwealth of

Pennsylvania owned, directed and operated by Defendant Ruth Niles gave the following to

Defendant SS Niles:

                a.     A right to use, sell or import bottle stoppers covered by the Bottle Stopper

                       Patents;

                b.     The right to either manufacture bottle stoppers covered by the Bottle Stopper

                       Patents, or to have another party manufacture such bottle stoppers solely for

                       Defendant SS Niles.

          19.   The license granted to SS Niles in the Settlement Agreement (Exhibit C) was subject

to the following restrictions:

                a.     SS Niles was the only party given the right to sell the bottle stoppers covered

                       by the Bottle Stopper Patents;

                b.     SS Niles was not permitted to grant any sub-licenses;

                c.     Manufacturers of bottle stoppers covered by the Bottle Stopper Patents


                                                  4
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 5 of 12




                       engaged by SS Niles were only permitted to manufacture and sell said bottle

                       stoppers to Defendant SS Niles;

               d.      SS Niles was not permitted to authorize any Manufacturer or any other party

                       to manufacture bottle stoppers covered by the Bottle Stopper Patents and sell

                       those bottle stoppers to any party other than SS Niles.

       20.     The license of SS Niles was the only license under which Defendant Ruth Niles could

directly or indirectly use, sell, import or have manufactured the bottle stoppers covered by the Bottle

Stopper Patents.

       21.     On information and belief, SS Niles sells a bottle stopper designated SS6000, which

is covered by D575,639, one of the Bottle Stopper Patents.

       22.     On information and belief, SS Niles sells a bottle stopper designated as SS8000,

which is covered by D758,853, one of the Bottle Stopper Patents.

       23.     The license of SS Niles was not granted to Co-Defendant Ruth Niles individually.

On the dissolution of Defendant SS Niles, merger, sale of assets, stock or other substantial change

in business operation by the Company whereby Ruth Niles is no longer the sole owner of SS Niles,

the license automatically terminates. As averred above, SS Niles, while owned and operated by Co-

Defendant Ruth Niles, is the only party permitted to sell the bottle stoppers covered by the Bottle

Stopper Patents besides the Plaintiff Steer.

       24.     The aforesaid Settlement Agreement was executed by Co-Defendant SS Niles through

the signature of Ruth Niles on October 3, 2016.

       25.     Exhibit D provides, as regards the Bottle Stopper Patents, that Ruth Niles agrees to

be legally bound in her individual capacity to perform the duties as to the said patents and license.


                                                  5
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 6 of 12




       26.     Unquestionably, Defendants SS Niles and Ruth Niles, each and both knew and

continue to know the terms of the license specified in the Settlement Agreement (Exhibit C).

       27.     Defendants SS Niles and Ruth Niles, each and both knew and continue to know that

Defendant SS Niles and Ruth Niles, as the sole owner and sole member of SS Niles, never had the

right to authorize any party to manufacture bottle stoppers covered by the Bottle Stopper Patents and

sell those bottle stoppers to any party other than SS Niles.

       28.     Defendant SS Niles has a website. On the subject website, the said Defendant SS

Niles advertises for sale its SS-6000 (SS-301) bottle stopper. The Defendant SS Niles item SS-6000

(SS-301) bottle stopper is the bottle stopper covered by Patent D 575,639. Patent D 575,639

(Exhibit A) is one of the Bottle Stopper Patents that is the subject of the Settlement Agreement

(Exhibit D), and that was assigned by Ruth Niles to Steven Seeuwen and Eric Seeuwen and then

subsequently assigned by Steven Seeuwen and Eric Seeuwen to Plaintiff Steer (Exhibit E). The

above referenced advertisement on Defendant SS Niles Bottle Stoppers, LLC’s website is attached

hereto as Exhibit F.

       29.     As is conspicuous, clear and unequivocal, the said advertisement of Defendant SS

Niles’s website (Exhibit F) states “for larger quantities buy wholesale direct from the Manufacturer.”

The said SS Niles website includes a link to permit any individual and/or entity to place orders with

the Manufacturer.

               Also as part of Exhibit F, the Defendants under the name American Stainless directs

the reader to the Manufacturer(s) for purchase of quantities of one or more of the Steer Bottle

Stopper Patents stoppers.

       30.     On information and belief, one or more orders were placed with the Manufacturer by


                                                  6
           Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 7 of 12




entities other than SS Niles for bottle stoppers covered by one or more of the Bottle Stopper Patents

through the link provided on the SS Niles website.

       31.      Additionally, Ruth Niles / SS Niles advertises on a Facebook posting that Bottle

Stopper Patent D575,639 (Steer 301 cone and SS Niles SS 6000) is now available from her

Manufacturer directly, with a direct link on the Facebook posting to the Manufacturer.

       32.      On information and belief, the Manufacturer filled orders for bottle stoppers covered

by one or both of the Bottle Stopper Patents to entities other than SS Niles, which orders were placed

with the Manufacturer through the link on the SS Niles website and/or on the Niles Facebook

posting.

       33.      On information and belief, SS Niles through its sole member, Co-Defendant Ruth

Niles, authorized its Manufacturer of bottle stoppers covered by the Bottle Stopper Patents to sell

such bottle stoppers to purchasers other than Defendant SS Niles, at least by posting a link (Exhibit

F) on the webpage and also on a Facebook posting link advising others to place such orders with the

Manufacturer.

       34.      On information and belief, Co-Defendants SS Niles and Ruth Niles, each and both,

since October 3, 2016 and continuously thereafter to the present, have had knowledge that by

authorizing Defendant SS Niles’s Manufacturer to make bottle stoppers covered by one or both of

the Bottle Stopper Patents and to sell such bottle stoppers to entities other than SS Niles, such

Manufacturer(s) is/are infringing on one or both of the Bottle Stopper Patents.

       35.      On information and belief, based on the improper authorization by SS Niles through

its sole owner / member, Ruth Niles, SS Niles’s Manufacturer(s) has/have manufactured bottle

stoppers covered by one or both of the Bottle Stopper Patents and has/have sold such bottle stoppers


                                                  7
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 8 of 12




to entities other than SS Niles.

                 The said manufacture and sale by Manufacturer to entities other than SS Niles is a

direct infringement of one or both of the Bottle Stopper Patents.

                 Said infringement originates with and is caused by the said improper authorization

of Defendant SS Niles through Ruth Niles, the sole owner of SS Niles.

       36.       On information and belief, SS Niles through Ruth Niles, the sole owner / member of

SS Niles, has actively induced such infringement of one or both of the Bottle Stopper Patents as

alleged above.

       37.       On information and belief, Precision Crafted Products is an authorized Manufacturer

of bottle stoppers for SS Niles

                 The said Precision Crafted Products has, on information and belief, manufactured

bottle stoppers covered by one or both of the Bottle Stopper Patents at the direction of SS Niles

acting through Ruth Niles as the sole owner/member of SS Niles.

                 On information and belief, Precision Crafted Products knowingly authorized by SS

Niles Bottle Stoppers, LLC and Ruth Niles, its sole owner/member thereof, has manufactured and

sold bottle stoppers known by Ruth Niles and SS Niles to be covered by one or both of the Bottle

Stopper Patents to entities other than SS Niles Bottle Stoppers, LLC. Such authorization to

manufacture and sell said bottle stoppers to entities other than SS Niles as attested to by Exhibit F

is improper and constitutes acts of inducing infringement under United States Patent Law.

                                             COUNT I

                      Inducement of Infringement Under 35 U.S.C. 271(b)

       38.       Plaintiff Steer repeats and re-alleges each and every allegation and averment in


                                                  8
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 9 of 12




paragraphs 1-37, which are incorporated herein by reference as if more fully set out at length.

       39.     Co-Defendant SS Niles and Co-Defendant Ruth Niles are liable as patent infringers.

       40.     The said liability of SS Niles and Ruth Niles as patent infringers arises from the active

inducement of infringement of one or both of the Bottle Stopper Patents by its Manufacturer(s).

       41.     The act of inducement of infringement of one or both of the Bottle Stopper Patents

has been and is committed consciously, knowingly and intentionally by the said Co-Defendants, SS

Niles and Ruth Niles. The act of inducement arises from the improper and intentional authorization

of Manufacturer(s) to manufacture bottle stoppers that are known and that have always been known

to be covered by one or both of the Bottle Stopper Patents and to sell such bottle stoppers to entities

other than SS Niles.

       42.     On information and belief, one or more of the Manufacturers, including the

aforementioned Precision Crafted Products, have sold bottle stoppers covered by one or both of the

Bottle Stopper Patents to entities other than SS Niles based on the averred and recited improper

authorization of SS Niles and Ruth Niles.

       43.     Under 35 U.S.C. 271, more particularly 271(b), and based on the above averments,

each and both of the Co-Defendants, SS Niles and Ruth Niles, have actively induced infringement

and continue to induce infringement of one or both of the Bottle Stopper Patents and therefore are

liable to Plaintiff as a patent infringer. Therefor Plaintiff is entitled to all remedy and relief under

federal patent law as more fully set forth below in the requested relief.

                                             COUNT II

                       Pennsylvania Common Law - Breach of Contract

       44.     Plaintiff Steer repeats and re-alleges each and every allegation in paragraphs 1–43,


                                                   9
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 10 of 12




which are incorporated herein by reference.

        45.      Count II jurisdiction is ancillary to the jurisdiction of Count I.

        46.      As averred above, Defendant SS Niles through its principal, sole owner and member,

Ruth Niles, executed the Settlement Agreement (Exhibit D) in settlement of a civil action in the

United States District Court for the Middle District of Pennsylvania, Scranton, Pennsylvania in the

prior litigation as averred above.

        47.      Said Settlement Agreement is an enforceable contract.

        48.      Said Settlement Agreement provided for mutual promises and undertakings of the

within Defendant, SS Niles to the Plaintiff, Steer, and of the within Plaintiff to the Defendant.

        49.      The Settlement Agreement also is binding on the shareholders and officers of Plaintiff

and Defendant, including Ruth Niles. (Section 11 of Settlement Agreement)

        50.      Said mutual promises and undertakings were fair consideration to each of the parties

to the Settlement Agreement.

        51.      As incorporated herein by reference to the paragraphs above, the Defendant SS Niles

and Ruth Niles, each and both, have breached various portions of the Settlement Agreement which

legally bound each other and are so stated to be legally binding on each other to the benefit and right

of the Plaintiff.

        52.      The Co-Defendants SS Niles and Ruth Niles have, contrary to the Settlement

Agreement, authorized a third party (Manufacturer) to manufacture bottle stoppers covered by one

or both of the Bottle Stopper Patents owned by Steer, and to sell such bottle stoppers to entities other

than SS Niles.

        53.      The actions of the Defendants SS Niles and Ruth Niles as regards said breaches of


                                                   10
         Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 11 of 12




the Settlement Agreement are done knowingly and intentionally.

       54.     Each and all of the aforesaid activities described in the facts, the Exhibits, and the

Counts are to the detriment, harm and loss of the Plaintiff. The said Co-Defendants in having

knowingly and intentionally breached the Settlement Agreement (Exhibit C) are liable to the Plaintiff

Steer for consequential damages, incidental damages, liquidated damages and other damages that

are available, including those prescribed in the Settlement Agreement.

                                         Requested Relief

       WHEREFORE, Plaintiff Steer respectfully requests judgment against the Defendants SS

Niles and Ruth Niles as follows:

       (1)     Permanently restraining and enjoining Defendants SS Niles Bottle Stoppers, LLC and

Ruth Niles from authorizing any manufacturer to make bottle stoppers covered by one or both of the

Bottle Stopper Patents and selling them to entities other than SS Niles.

       (2)     Permanently restraining and enjoining Defendants, SS Niles and Ruth Niles from

posting link(s) to Manufacturers to place orders and buy bottle stoppers covered by one or both of

the Bottle Stopper Patents.

       (3)     Damages adequate to compensate Plaintiff for the infringing acts of Defendants,

including interest and costs.

       (4)     Trebling of Damages resulting from the willful infringing acts of Defendants.

       (5)     Profits lost by Plaintiff as a result of the infringing acts of Defendants and its

Manufacturers.

       (6)     As an alternative to patent damages under 35 U.S.C. 284, an award of Total Profits

made by Defendants, including but not limited to profits made by the direct infringing Manufacturers


                                                 11
          Case 3:20-cv-01234-JFS Document 1 Filed 07/17/20 Page 12 of 12




as a result of sales made by such Manufacturers to entities other than SS Niles, which were

improperly authorized by Defendants, in accordance with 35 U.S.C. 389.

         (7)       Attorneys’ fees based on a holding that this is an exceptional case.

         (8)       In addition to the compensatory relief set out above, the liquidated damages for

breach of the Settlement Agreement as set out therein together with costs, reasonable attorney’s fees

and such other relief as the Court may deem appropriate under the circumstances.

                                                         Respectfully submitted,


Dated:         07/17/20                                   /s/ Brigid E. Carey
                                                         Brigid E. Carey, Esquire
                                                         Pa. Attorney ID 08308
                                                         3218 Pittston Avenue
                                                         PO Box 4466
                                                         Scranton, PA 18505-6466
                                                         Phone: (570) 344-1799
                                                         Cell: (570) 430-4964
                                                         Fax: (570) 341-7060
                                                         Email: becesqnepa@aol.com




                                                    12
